Title: To John Adams from Benjamin Rush, 9 December 1811
From: Rush, Benjamin
To: Adams, John



Dear Sir
Philadelphia Decemr 9th: 1811

You have touched me in a sore place in your letter of the 4th instant. My Son Richard has accepted of the Office of Comptroller General, and is about to remove with his family to Washington in the Course of this month. Both his parents, all his brothers and Sisters—his Uncles Rush & Richd Stockton, and all his professional and personal friends remonstrated against it. I painted to him in as strong colors As I was able, the folly of giving up his present Office and business in Pennsylvania—now equal to nearly 4000 dollars a year. I held up to him the high standing he had Acquired in his Native state (the Asylum of his Ancestors, who accompanied Wm Penn to it in 1683) And the high station to which his fellow Citizens had destined him in a few years. I pointed out the vexatious dangers, and poverty of political & Official life, and mentioned the distress of an & obscurity in which many of old patriots and servants of the public were now ending their days in many parts of our Country and that the Acceptance of the Office now offered to him would be an act of Suicide to his family.—Lastly I implored him by my Affection for him, by the my Age, my by my gray hairs,—by the prospect of my speedy Death, which must according to the Course of Nature take place in a few years, and of the importance of his presence and patronage to his mother, & to my  young Children  when I shall be called from them.—But Alas!—all these Arguments & importunities were employed to no purpose. There was One insurmountable Objection to them. His Wifes Connections live near Washington, and her Wishes were to be near them. There are two Classes of female tyrants—Termagants, and Syrens. My son’s Wife belongs to the latter Class. she is most facinating woman, and ardently beloved by her husband, & “Where love enters”, you know “he will rule alone.” “And suffer no Copartner in his throne.”
Dont you think my friend there is an error a transposition and an error in the translation latter part of the 16th: Verse of the 3rd: Chapter of Genesis? “Unto the Woman he said I will greatly multiply thy sorrows, and thy Conception. In sorrow shal’t thou bring forth Children—and thy desire shall be to thy husband, and he shall rule over thee.” Should not the latter part of this Verse been   instead have been placed at the close of the 19th Verse, and reversed the persons reversed in it, as a part of the Curse inflicted upon Adam. “And thy desire shall be to thy wife, and She shall rule over thee”
My son James the young Doctor to whom I shall now transfer the rank and priviledges of primoginiture, is an excellent young man,—well informed upon most Subjects as well as in his profession medicine—and will I have no doubt shine in his profession—But how little patronage does this “mute Art” (as Ovid calls it when he speaks of Apollo being condemned to exercise it) afford to the a  young family, compared with the profession of the law, especially when it is exercised by splendid talents and accompanied with a fair Character?—
You have nothing to fear from Duane’s threat. Long before this time, he has forgotten it. This is the manner of the man.—
I was made happy by the Account you gave me in your last letter but one, that of the Clouds which hung over your house had dispersed, and that health, and chearfulness had again been restored to your family.—
You say nothing of Mrs Smith’s breast. I hope it is perfectly and radically healed.—
 I am so closely employed in discharging my numerous and complicated Winter duties that, I have scarcely time to read what I have thus hastily Scrawled.
With love to your fireside / in which mine joins, I am Dr Sir ever, ever / Yours

Benjn: Rush
   mutam exercere Artem

PS: My 4th: Son Ben ( a promising young merchant of about 21 years of aAge) sails in a few days for Smyrrna from whence he expects to sail from for England, and Afterwards to Peterburgh as Supercargo, and Agent for his Master—One of the Wealthiest Merchants in our City, and very much the friend of my son. I have taken the liberty to commend him to the Advice and good Offices of your son at Peterburgh.
Dr Franklin’s estate has been divided among his Grand Children, and does not amount to nearly the sa Sum I formerly mentioned to you.

